Citation Nr: 0638822	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  03-27 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial increased disability rating for 
Type II diabetes mellitus, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an initial compensable disability rating 
for erectile dysfunction.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to April 
1958, and from September 1968 to September 1973.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Togus, Maine, that denied the benefits sought on appeal.  
In March 2005 the Board remanded the matter for additional 
development.  Those actions having been completed, the claim 
has been returned to the Board and is now ready for appellate 
disposition.

In VA Form 21-4138 of April 2005, the veteran makes claims 
for hearing loss and eye conditions.  It does not appear the 
RO has taken any action on these claims.  The matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's Type II diabetes mellitus does not require 
insulin or the regulation of activities.

2.  The veteran does not have a deformity of the penis in 
combination with erectile dysfunction.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for the veteran's Type II diabetes mellitus have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.119 Diagnostic Code 7913 (2006).  

2.  The criteria for an initial compensable rating for the 
veteran's erectile dysfunction have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.115b Diagnostic Code 7522 (2006)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes (DCs) identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

The Board observes that the veteran has appealed the initial 
evaluation assigned as to both his Type II diabetes mellitus 
and his erectile dysfunction.  As such, the severity of the 
disabilities will be considered during the entire period from 
the initial assignment of the disability rating to the 
present. See Fenderson v. West, 12 Vet. App. 119 (1999).  

Type II Diabetes Mellitus
A rating decision of February 2002 granted service connection 
for the veteran's Type II diabetes mellitus and assigned a 20 
percent evaluation under DC 7913.  This evaluation was 
continued in a rating decision of July 2002.  The veteran 
essentially contends this rating does not accurately reflect 
the severity of his disability.

In order to establish a rating in excess of 20 percent the 
evidence must show the veteran's diabetes requires insulin, a 
restricted diet, and the regulation of activities under 
Diagnostic Code 7913
.
While the medical evidence shows the veteran is on a 
restricted diet, it does not show he takes insulin or has any 
regulation of activities.  A VA examination of August 2005 
found the veteran is able to engage in strenuous activities, 
including racquetball, running, and daily exercise, and has 
no restrictions.  That examination, along with October 2005 
VAMC treatment notes, reveal he is taking Rosiglitazone, 
Metformin, and Glyburide for his diabetes, but has not been 
prescribed insulin.  VA examinations of May 2004 and July 
2002 reveal similar findings.  For these reasons, an initial 
increased rating in excess of 20 percent for the veteran's 
Type II diabetes mellitus is not warranted.

Erectile Dysfunction
A rating decision of July 2002 granted service connection for 
erectile dysfunction and assigned a noncompensable rating 
pursuant to DC 7522.  The veteran appealed this decision and 
essentially contends this evaluation does not reflect the 
severity of his disability.  In numerous documents, the 
veteran describes his frustration and sadness over the lack 
of sexual intimacy with his wife this disability causes, as 
well as its effect on his self image and state of mind.  The 
veteran is receiving special monthly compensation under 
38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a) for loss of use 
of a creative organ.

Aside from a noncompensable rating, the only other rating 
provided for by DC 7522 is a rating of 20 percent.  A 20 
percent rating requires a showing of penis deformity, 
combined with loss of erectile power.  No other diagnostic 
code provision is more appropriate to rate the veteran's 
disability.  There is no evidence that he has had removal of 
half or more of his penis, or that glan(d)s have been 
removed, such that would warrant consideration under 
Diagnostic Codes 7520 or 7521, respectively.  Therefore, 
Diagnostic Code 7522 is most appropriate to rate this 
disability.



The medical evidence does not show the veteran has any 
deformity of his penis.  Pursuant to the March 2005 Board 
remand, a VA examination of the veteran's erectile 
dysfunction was conducted in August 2005.  While the 
diagnosis of erectile dysfunction was confirmed, the examiner 
found the veteran has a normal penis.  For this reason, a 
compensable evaluation under DC 7522 is not warranted. 

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in March 2005, November 2003, May 2002, and 
October 2001.  While this notice does not provide any 
information concerning the effective date that could be 
assigned should an initial increased rating be granted for 
either of the veteran's claims for initial increased ratings, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), this amounts 
to harmless error.  He did file a claim for an earlier 
effective date on both issues indicating he had knowledge 
that he could do so.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statement of the Case, and have 
been informed of the evidence considered, the pertinent laws 
and regulations, and the rationale for the decisions reached 
in denying the claims.  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  


ORDER

An initial increased disability rating in excess of 20 
percent for Type II diabetes mellitus is denied.

An initial compensable disability rating for erectile 
dysfunction is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


